DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Statutory Double Patenting Claim Comparison
Instant Application Claims
US Pat. 8,758,203 Claims
1.
An apparatus for performing isometric exercises comprising:
1.
 
An apparatus for performing isometric exercises comprising:

a frame having a base and a sidewall joined to the base, the base having an exercise area within which a user's body is positionable;

a frame having a base and a sidewall joined to the base, the base having an exercise area within which a user's body is positionable;

the base having a pair of opposed, first and second, spaced apart sides;

the base having a pair of opposed, first and second, spaced apart sides;	

the sidewall lying adjacent the first side of the base;

the sidewall lying adjacent the first side of the base;

a restraint arm assembly connected to the frame, the restraint assembly including: a swing arm pivotable relative to the base;

a restraint arm assembly connected to the frame, the restraint assembly including: a swing arm pivotable relative to the base;

a restraint arm carried by the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

a restraint arm carried by the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

the restraint arm extending across the exercise area between the swing arm and the sidewall;

the restraint arm extending across the exercise area between the swing arm and the sidewall;

an indexing assembly disposed adjacent the second side of the base opposite the sidewall for fixing the swing arm in a predetermined angular position selected from a set of discrete angular positions relative to the base;

an indexing assembly disposed adjacent the second side of the base opposite the sidewall for fixing the swing arm in a predetermined angular position selected from a set of discrete angular positions relative to the base;

and at least one limb restraint accessory positionable at predetermined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises.

and at least one limb restraint accessory positionable at predetermined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises.
2. 
The isometric exercise apparatus of claim 1 wherein the base is hingedly connected to the sidewall.
2.
The isometric exercise apparatus of claim 1 wherein the base is hingedly connected to the sidewall.
3. 
The isometric exercise apparatus of claim 2 wherein: the sidewall is moveable between a first, in-use position and a second, out-of-use position; when in the first, in-use position, the sidewall is oriented at least substantially perpendicular to 

The isometric exercise apparatus of claim 2 wherein: the sidewall is moveable between a first, in-use position and a second, out-of-use position; when in the first, in-use position, the sidewall is oriented at least substantially perpendicular to 

The isometric exercise apparatus of claim 1 wherein the restraint arm assembly is releasably connected to the frame.
4.
The isometric exercise apparatus of claim 1 wherein the restraint arm assembly is releasably connected to the frame.
5. 
The isometric exercise apparatus of claim 1 wherein the indexing assembly includes an indexing plate mounted to the base and an indexing pin releasably engageable with a portion of the indexing plate and a portion of the swing arm to fix the swing arm to the indexing plate.
5. 
The isometric exercise apparatus of claim 1 wherein the indexing assembly includes an indexing plate mounted to the base and an indexing pin releasably engageable with a portion of the indexing plate and a portion of the swing arm to fix the swing arm to the indexing plate.
6. 
The isometric exercise apparatus of claim 5 wherein: the indexing plate has a plurality of indexing apertures defined therein, each indexing aperture corresponding to one of the predetermined angular positions; the swing arm has a first end pivotally connected to the base, 

The isometric exercise apparatus of claim 5 wherein: the indexing plate has a plurality of indexing apertures defined therein, each indexing aperture corresponding to one of the predetermined angular positions; the swing arm has a first end pivotally connected to the 

The isometric apparatus of claim 6 wherein the plurality of indexing apertures are disposed in a semi-circular arrangement along the indexing plate.
7.
The isometric apparatus of claim 6 wherein the plurality of indexing apertures are disposed in a semi-circular arrangement along the indexing plate.
8. 
The isometric exercise apparatus of claim 5 wherein the indexing assembly is provided with locking means to prevent disengagement of the indexing pin from the indexing plate and the swing arm.
8. 
The isometric exercise apparatus of claim 5 wherein the indexing assembly is provided with locking means to prevent disengagement of the indexing pin from the indexing plate and the swing arm.

9. 
The isometric exercise apparatus of claim 1 wherein the restraint arm has a first portion attached to the 

The isometric exercise apparatus of claim 1 wherein the restraint arm has a first portion attached to the 

The isometric exercise apparatus of claim 1 wherein: the sidewall has defined therein a plurality of indexing bores;  - 56 - each indexing bore corresponds to one of the predetermined angular positions and is configured to receive the second portion of the restraint arm.
10.
The isometric exercise apparatus of claim 1 wherein: the sidewall has defined therein a plurality of indexing bores; each indexing bore corresponds to one of the predetermined angular positions and is configured to receive the second portion of the restraint arm.
11.
The isometric exercise apparatus of claim 10 wherein the indexing bores are disposed in a semi-circular arrangement along the sidewall.
11.
The isometric exercise apparatus of claim 10 wherein the indexing bores are disposed in a semi-circular arrangement along the sidewall.
12.
The isometric exercise apparatus of claim 1 wherein the base includes a plurality of slots defined in the base, each slot being disposed at one of the predetermined locations and configured to receive a portion of the at least one limb restraint accessory therein.
12.
The isometric exercise apparatus of claim 1 wherein the base includes a plurality of slots defined in the base, each slot being disposed at one of the predetermined locations and configured to receive a portion of the at least one limb restraint accessory therein.

The isometric exercise apparatus of claim 12 wherein: the base has a third side extending between the first and second sides, and a fourth side opposite the third side and extending between the first and second sides; and the plurality of slots includes at least one slot disposed along the first side, at least one slot disposed along the second side and at least one slot disposed along the third side.
13.
The isometric exercise apparatus of claim 12 wherein: the base has a third side extending between the first and second sides, and a fourth side opposite the third side and extending between the first and second sides; and the plurality of slots includes at least one slot disposed along the first side, at least one slot disposed along the second side and at least one slot disposed along the third side.
14.
The isometric exercise apparatus of claim 12 wherein: the base has a longitudinal axis and a transverse axis perpendicular to the longitudinal axis; at least some of the slots of the plurality being oriented generally perpendicular to the longitudinal axis of the base.
14.
The isometric exercise apparatus of claim 12 wherein: the base has a longitudinal axis and a transverse axis perpendicular to the longitudinal axis; at least some of the slots of the plurality being oriented generally perpendicular to the longitudinal axis of the base.
15.
The isometric exercise apparatus of claim 14 wherein at least some of the slots of the plurality are oriented 

The isometric exercise apparatus of claim 14 wherein at least some of the slots of the plurality are oriented 
	
16.
The isometric exercise apparatus of claim 14 wherein at least some of the slots of the plurality are canted relative to the longitudinal axis of the base.
16.
The isometric exercise apparatus of claim 14 wherein at least some of the slots of the plurality are canted relative to the longitudinal axis of the base.
17.
The isometric exercise apparatus of claim 12 wherein the at least one limb restraint accessory includes: a connector arm configured for insertion into one of the plurality of slots; and a retainer member supported by the connector arm for restraining a portion of the user's limb.
17.
The isometric exercise apparatus of claim 12 wherein the at least one limb restraint accessory includes: a connector arm configured for insertion into one of the plurality of slots; and a retainer member supported by the connector arm for restraining a portion of the user's limb.
18.
A kit for an isometric exercise apparatus comprising:
18.
A kit for an isometric exercise apparatus comprising:

 a frame having a base and a sidewall joinable to the base, the base having an exercise area within which a user's body is positionable;

a frame having a base and a sidewall joinable to the base, the base having an exercise area within which a user's body is positionable;

the base having a pair of opposed, first and second, spaced apart sides;

the base having a pair of opposed, first and second, spaced apart sides;

the sidewall positionable adjacent the first side of the base;

the sidewall positionable adjacent the first side of the base;

a restraint arm assembly connectable to the frame, the restraint assembly including: a swing arm mountable for pivoting relative to the base;

a restraint arm assembly connectable to the frame, the restraint assembly including: a swing arm mountable for pivoting relative to the base;

a restraint arm mountable to the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

a restraint arm mountable to the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

the restraint arm being positionable to extend across the exercise area between the swing arm and the sidewall;

the restraint arm being positionable to extend across the exercise area between the swing arm and the sidewall;

an indexing assembly being positionable adjacent the second side of the base opposite the 

an indexing assembly being positionable adjacent the second side of the base opposite the 

and at least one limb restraint accessory positionable at predetermined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises.

and at least one limb restraint accessory positionable at predetermined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises.
19.
A kit for an isometric exercise apparatus and storage rack therefor comprising:
19.
A kit for an isometric exercise apparatus and storage rack therefor comprising:

a collapsible frame having a base and a sidewall joinable to the base, the base having an exercise area within which a user's body is positionable;

a collapsible frame having a base and a sidewall joinable to the base, the base having an exercise area within which a user's body is positionable;

the base having a pair of opposed, first and second, spaced apart sides;

the base having a pair of opposed, first and second, spaced apart sides;

the sidewall positionable adjacent the first side of the base;

the sidewall positionable adjacent the first side of the base;

a restraint arm assembly connectable to the frame, the restraint assembly including: a swing arm mountable for pivoting relative to the base;

a restraint arm assembly connectable to the frame, the restraint assembly including: a swing arm mountable for pivoting relative to the base;

a restraint arm mountable to the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

a restraint arm mountable to the swing arm and positionable above the exercise area to inhibit movement of a portion of the user's body so as to allow the user to perform isometric exercises;

the restraint arm being positionable to extend across the exercise area between the swing arm and the sidewall;

the restraint arm being positionable to extend across the exercise area between the swing arm and the sidewall;

an indexing assembly being positionable adjacent the second side of the base opposite the sidewall for fixing the swing arm in a predetermined angular position selected from a set of discrete 

an indexing assembly being positionable adjacent the second side of the base opposite the sidewall for fixing the swing arm in a predetermined angular position selected from a set of discrete 

at least one limb restraint accessory positionable at predetennined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises;

at least one limb restraint accessory positionable at predetermined locations along the base for inhibiting movement of the user's limb so as to allow the user to perform isometric exercises;

and a rack structure for suspending the frame when in a collapsed state.

and a rack structure for suspending the frame when in a collapsed state.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784